UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-6404


JEFFREY A. PLEASANT,

                    Petitioner - Appellant,

             v.

UNITED STATES DISTRICT COURT EASTERN DISTRICT OF VIRGINIA,
Richmond Division,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00773-REP-RCY)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In November 2018, after receiving a copy of a petition for a writ of mandamus that

Jeffrey A. Pleasant filed in this court, the district court erroneously docketed the

mandamus petition as a new action. After realizing its mistake, the district court entered

an order directing the district court clerk to dismiss the action from its docket. Pleasant

now appeals the district court’s order.

       We have reviewed the record and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the

district court. Pleasant v. U.S. Dist. Ct. E. Dist. of Va., No. 3:18-cv-00773-REP-RCY

(E.D. Va. Feb. 27, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2